J-S31030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DAVID SMITH                                :
                                               :
                       Appellant               :       No. 84 EDA 2020

            Appeal from the PCRA Order Entered November 22, 2019
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0013850-2012


BEFORE:      STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                             Filed: November 18, 2021

        Appellant, David Smith, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied his first petition

filed pursuant to the Post Conviction Relief Act (“PCRA”).1      We vacate and

remand for further proceedings.

        The relevant facts and procedural history of this case are as follows. On

September 11, 2014, a jury convicted Appellant of first-degree murder,

robbery, and carrying a firearm on public streets of Philadelphia. The trial

court sentenced Appellant that day to life imprisonment. This Court affirmed

the judgment of sentence on May 31, 2017, and denied reargument on July


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S.A. §§ 9541-9546.
J-S31030-21


31, 2017. See Commonwealth v. Smith, 164 A.3d 1255 (Pa.Super. 2017).

Appellant filed a timely petition for allowance of appeal in our Supreme Court,

which the Court denied on December 6, 2017.

      Appellant filed the current timely pro se PCRA petition on December 14,

2018. In his petition, Appellant claimed that he lacked access to the record

in his case to prosecute his PCRA petition in a meaningful way.           Thus,

Appellant raised generic claims of trial counsel’s ineffectiveness, trial court

error, and “manifest injustice.” Appellant also acknowledged a recent change

in the prison mailing system, which required all mail be sent to prisoners “c/o

Smart Communications” in St. Petersburg, Florida. Appellant alleged that the

new mailing system resulted in difficulties in obtaining prisoner mail.

      The court appointed PCRA counsel, who entered his appearance on June

24, 2019.    On October 11, 2019, PCRA counsel filed a “no-merit” letter

pursuant to Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988)

and Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

PCRA counsel claimed that he sent Appellant letters on July 18, 2017, August

3, 2019, and September 12, 2019, but received no response from Appellant.

In the absence of any communication with Appellant, counsel indicated that

he reviewed the record and did not identify any issues of arguable merit to

advance on Appellant’s behalf.

      On October 17, 2019, the court issued notice of its intent to dismiss the

petition without a hearing per Pa.R.Crim.P. 907.      Appellant filed a pro se


                                     -2-
J-S31030-21


response on November 8, 2019, claiming he did not receive any of the letters

counsel purportedly sent to Appellant or the Turner/Finley letter.

       On November 22, 2019, the Commonwealth and PCRA counsel appeared

before the court for the formal dismissal of the PCRA petition. Appellant was

not present at that proceeding. PCRA counsel brought copies of the letters he

sent to Appellant, which the court admitted as exhibits.              The court

subsequently denied PCRA relief and granted counsel’s request to withdraw.

Appellant timely filed a pro se notice of appeal.2         No Pa.R.A.P. 1925(b)

statement was ordered or filed.          On February 25, 2021, appellate counsel

entered an appearance on Appellant’s behalf.

       Appellant raises one issue for our review:

          Should this first PCRA Petition be remanded for renewed
          PCRA proceedings where [Appellant] claimed in his 907
          Objection that he never received any communications from
          his appointed attorney prior to attorney’s filing of a Finley-
          Letter; attorney presented “proof” at a hearing that he in
          fact mailed several letters to [Appellant]; [Appellant] was
          not present at the hearing to contest the attorney’s
          assertions; and attorney’s mailings were not properly
          addressed?

(Appellant’s Brief at 1-2).

       Appellant argues there was a disputed issue of material fact at the


____________________________________________


2 Appellant’s pro se notice of appeal is dated December 12, 2019 and
postmarked December 17, 2019, so it is timely under the prisoner mailbox
rule. See Commonwealth v. Chambers, 35 A.3d 34 (Pa.Super. 2011),
appeal denied, 616 Pa. 625, 46 A.3d 715 (2012) (explaining that prisoner
mailbox rule provides that pro se prisoner’s document is deemed filed on date
he delivers it to prison authorities for mailing).

                                           -3-
J-S31030-21


November 22, 2019 PCRA proceeding concerning whether Appellant received

PCRA counsel’s correspondence. Appellant asserts that under Pa.R.Crim.P.

908(C),3 the court should have allowed Appellant to be present at the

November 22, 2019 proceeding so that Appellant could have presented

evidence proving he did not receive counsel’s communications.          Appellant

suggests PCRA counsel was ineffective for failing to communicate with

Appellant about the claims Appellant wanted to pursue on collateral review.

       Appellant emphasizes that PCRA counsel sent communications to

Appellant “c/o Smart Communications,” which Appellant did not receive.

Appellant insists that the PCRA court sent correspondence to Appellant (i.e.,

the Rule 907 notice and dismissal order) directly to his place of incarceration,

which Appellant did receive. Appellant claims that had he been present at the

November 22, 2019 proceeding, he could have offered prison mailing logs into

evidence to support his assertions.              Appellant concludes there was a

breakdown in the communication between PCRA counsel and Appellant in this

case, and this Court must remand for a renewed PCRA proceeding. We agree

some relief is due.

       This Court has explained:

          “[W]here an indigent, first-time PCRA petitioner was denied
          his right to counsel—or failed to properly waive that right—
          this Court is required to raise this error sua sponte and
____________________________________________


3 Rule 908(C) states: “The judge shall permit the defendant to appear in
person at the [PCRA] hearing and shall provide the defendant an opportunity
to have counsel.” Pa.R.Crim.P. 908(C).

                                           -4-
J-S31030-21


         remand for the PCRA court to correct that mistake.”
         Commonwealth v. Stossel, 17 A.3d 1286, 1290
         (Pa.Super. 2011).

         As this is Appellant’s first PCRA petition, he enjoys a well-
         recognized right to legal representation during this initial
         collateral review of his judgment of sentence.             See
         Commonwealth v. Albert, 561 A.2d 736, 738 (Pa. 1989)
         (“[I]n this Commonwealth one who is indigent is entitled to
         the appointment of counsel to assist with an initial collateral
         attack after judgment of sentence”). In this context, “the
         right to counsel conferred on initial PCRA review means ‘an
         enforceable right’ to the effective assistance of counsel.”
         See Commonwealth v. Holmes, 79 A.3d 562, 583 (Pa.
         2013) (quoting Commonwealth v. Albrecht, 720 A.2d
         693, 699-700 (Pa. 1998)).

Commonwealth v. Betts, 240 A.3d 616, 621 (Pa.Super. 2020).

      Additionally, this Court has emphasized the importance of effective

assistance of counsel regarding a petitioner’s first PCRA petition:

         While the right to legal representation in the PCRA context
         is not constitutionally derived, the importance of that right
         cannot be diminished merely due to its rule-based
         derivation. In the post-conviction setting, the defendant
         normally is seeking redress for trial counsel’s errors and
         omissions. Given the current time constraints of [the
         PCRA], a defendant’s first PCRA petition, where the rule-
         based right to counsel unconditionally attaches, may well be
         the defendant’s sole opportunity to seek redress for such
         errors and omissions. Without the input of an attorney,
         important rights and defenses may be forever lost.

Commonwealth v. Robinson, 970 A.2d 455, 458-59 (Pa.Super. 2009) (en

banc). Where the right to effective PCRA counsel has been denied by the

action of court or counsel, “the petitioner is entitled to remand to the PCRA

court for appointment of counsel to prosecute the PCRA petition. The remand

serves to give the petitioner the benefit of competent counsel at each stage

                                      -5-
J-S31030-21


of post-conviction review.” Betts, supra at 624 (internal citation omitted).

      Further:

         Counsel petitioning to withdraw from PCRA representation
         must proceed [under Turner/Finley] and ... must review
         the case zealously. Turner/Finley counsel must then
         submit a “no-merit” letter to the [PCRA] court, or brief on
         appeal to this Court, detailing the nature and extent of
         counsel’s diligent review of the case, listing the issues which
         petitioner wants to have reviewed, explaining why and how
         those issues lack merit, and requesting permission to
         withdraw.

         Counsel must also send to the petitioner: (1) a copy of the
         “no merit” letter/brief; (2) a copy of counsel’s petition to
         withdraw; and (3) a statement advising petitioner of the
         right to proceed pro se or by new counsel.

         Where counsel submits a petition and no-merit letter that
         ... satisfy the technical demands of Turner/Finley, the
         court—[PCRA] court or this Court—must then conduct its
         own review of the merits of the case. If the court agrees
         with counsel that the claims are without merit, the court will
         permit counsel to withdraw and deny relief.

Commonwealth v. Muzzy, 141 A.3d 509, 510-11 (Pa.Super. 2016) (quoting

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa.Super. 2012)).

      Instantly, at the November 22, 2019 proceeding, the court credited

PCRA counsel’s testimony that he attempted to communicate with Appellant

via three letters. The court decided Appellant’s objections to the Rule 907

notice were meritless, stating: “They do not in any way change the [c]ourt’s

position that the Finley letter is complete.”         (N.T., 11/22/19, at 9).

Nevertheless, Appellant was not present at the proceeding, and it is unclear if

Appellant even had notice of it. Notably, the Commonwealth does not oppose


                                      -6-
J-S31030-21


a limited remand to address the narrow issue of whether a breakdown in

communications deprived Appellant of an adequate opportunity to raise

potential issues for counsel to litigate on Appellant’s behalf.         (See

Commonwealth’s Brief at 4). Given the significant rights at issue as this is

Appellant’s first PCRA petition (see Robinson, supra), and in light of the

Commonwealth’s agreement to remand, we vacate the order denying PCRA

relief and remand for further proceedings.    Upon remand, the court shall

schedule a hearing to decide whether Appellant received PCRA counsel’s

communications. If the court decides Appellant did not receive PCRA counsel’s

communications, the court shall afford Appellant the opportunity to file a

counseled, amended PCRA petition. If the court decides Appellant received

PCRA counsel’s communications but ignored them, the court can reinstate the

order denying PCRA relief.      Accordingly, we vacate and remand with

instructions.

      Order vacated.      Case remanded with instructions.    Jurisdiction is

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/21

                                    -7-